Citation Nr: 1007728	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-19 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1986 to July 
1990.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

As support for her claim, the Veteran testified at a hearing 
at the RO in August 2009 before the undersigned Veterans Law 
Judge of the Board, also commonly referred to as a Travel 
Board hearing.  During the hearing the Veteran submitted 
additional evidence in the form of supporting lay statements 
and private medical records and waived her right to have the 
RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 
(2009).  The Board also held the record open for 30 days 
following the hearing to give her time to obtain and submit 
still other supporting evidence, which she did later in 
August 2009.


FINDING OF FACT

It is just as likely as not the Veteran has a bilateral knee 
condition as a result of her military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in her favor, the Veteran's 
bilateral knee condition was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 1154 (West Supp. 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Here, though, 
the Board need not discuss whether there has been VCAA 
compliance because the claim is being granted, regardless.  
See, e.g., 38 C.F.R. § 20.1102 (2009) (harmless error).

II.  Service Connection for a Bilateral Knee Condition

The Veteran contends she has a chronic bilateral knee 
condition from falling while in the military and as a result 
of the high-impact drills, training and other physically-
intensive activity intrinsic to military service.  She says 
these drills routinely involved running, bending and dropping 
to her knees.  

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained 
or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 
C.F.R. §§ 3.303, 3.306.  Service connection may be 
established either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

To establish entitlement to service connection, there must 
be:  (1) a medical diagnosis of a current disability; (2) 
medical or, in some cases, lay evidence of 
in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus, i.e., link between an 
in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).

In order to establish a showing of chronic disease in 
service, or within a presumptive period per § 3.307, a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic," is 
required.  38 C.F.R. § 3.303(b).  Subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable to 
intercurrent causes.  Id. 

The presumptive period mentioned includes for arthritis, as 
it will be presumed to have been incurred in service if 
manifested to a compensable degree of at least 
10-percent disabling within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).



In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
Veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the Veteran's 
present condition (e.g., whether the Veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. at 494-
97.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(i.e., about evenly balanced for and against the claim), with 
the Veteran prevailing in either event.  Conversely, the 
claim will be denied if the preponderance of the evidence is 
against the Veteran's claim.  38 U.S.C.A. § 5107; 38 CFR § 
3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a preliminary matter, the Board notes that the Veteran's 
military service records, including her service treatment 
records (STRs), are not available for consideration.  A 
request for information dated in July 2004 confirms that all 
procedures to locate these records were followed, but 
unfortunately to no avail.  So the Board finds that 
additional attempts to obtain these records would be futile.  
38 C.F.R. § 3.159(c)(2) and (3).  When, as here, these 
service records are lost or missing, through no fault of the 
Veteran, VA has a heightened duty to consider the 
applicability of the benefit of the doubt rule, to assist her 
in developing her claim, and to explain the reasons and bases 
for the decision.  Cromer v. Nicholson, 19 Vet. App. 215, 
217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).



But that said, merely because there are missing service 
records, while indeed unfortunate, does not obviate the need 
for the Veteran to still have medical nexus evidence 
supporting her claim by suggesting a correlation between her 
currently claimed condition and her military service.  See 
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  In other words, 
missing STRs do not lower the threshold for an allowance of a 
claim.  There is no reverse presumption for granting a claim.  
The legal standard for proving a claim is not lowered; 
rather, the Board's obligation to discuss and evaluate 
evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 
(1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. 
Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

Here, though, even without these missing records concerning 
her military service, the Board finds there is competent and 
credible evidence on file sufficient to grant the Veteran's 
claim for service connection.  This is especially true when 
mindful of the fact that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d).  

The relevant evidence includes private treatment records 
submitted by the Veteran from her treating physician, Dr. 
D.W.W.  According to a letter submitted to VA in August 2009, 
Dr. D.W.W. first diagnosed the Veteran with chronic bilateral 
patellofemoral pain syndrome, which has progressed to 
patellofemoral osteoarthritis.  Further, private treatment 
records from June 2009 show that Dr. D.W.W. suggested the 
Veteran begin using a brace to help with instability.

The Board also notes there is no negative medical opinion 
evidence.  In fact, the Veteran provided two separate 
statements from Dr. D.W.W. in June 2008 and August 2009 
stating "her diagnosis is likely caused by her military 
service as it is not."



Although the Board is not required to accept medical 
authority supporting a claim, if it does not the Board must 
provide reasons and bases for rejecting this evidence and, 
more importantly, must provide a medical basis other than its 
own unsubstantiated conclusions in support of a contrary 
determination.  Jones v. Principi, 16 Vet. App. 219, 225 
(2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) 
(en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Here, because the medical evidence supports the Veteran's 
claim, service connection for her bilateral knee condition is 
warranted.  She has the required current diagnosis to account 
for her complaints of knee pain and instability, etc., 
supported by the nexus opinion etiologically linking this 
current disability to her military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or a disease incurred 
in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

The Court has cautioned VA against seeking an additional 
medical opinion where favorable evidence in the record is 
unrefuted, and indicated that it would not be permissible to 
undertake further development if the purpose was to obtain 
evidence against a Veteran's claim.  See Mariano v. Principi, 
17 Vet. App. 305, 312 (2003).

Furthermore, in July and August 2009 the Veteran provided 
supporting lay statements from her sister, roommate, former 
roommate, employer and a fellow soldier.  These statements 
indicate she has consistently complained of a bilateral knee 
condition and repeatedly referred to it as her "old army 
injury."  These statements also corroborate her statements 
that she has problems walking or standing for long periods of 
time and that her condition interferes with her daily 
activities.  Perhaps most notably, the statement from the 
military comrade reports witnessing the Veteran on sick-call 
for pain associated with her legs and knees.  This comrade 
also verified the condition dates back to the Veteran's time 
in service.

Finally, during her August 2009 Travel Board hearing, the 
Veteran testified that she requires a brace and cane for her 
condition - to counteract the instability, etc.  And she was 
using crutches when she appeared for her hearing and visibly 
in discomfort because of her bilateral knee condition.  Her 
hearing testimony and supporting statements from her friends, 
family and fellow soldier are competent to relate that she 
suffered injury to her knees during service, that her knees 
were subjected to the type of rigorous training during 
service alleged, and that she has experienced persistent 
pain, instability, etc., during the several years since.  
See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
See also 38 C.F.R. § 3.159(a)(2).  Furthermore, these 
statements are credible, especially absent any to the 
contrary.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (indicating the Board retains the discretion 
to make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence, and that lay 
evidence is potentially competent to support presence of 
disability, including during and since service, even where 
not corroborated by contemporaneous medical evidence).  See 
also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

Therefore, resolving all reasonable doubt in her favor, the 
Board finds that the evidence supports the Veteran's claim 
for service connection for a bilateral knee condition.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996). 




ORDER

The claim for service connection for a bilateral knee 
condition is granted. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


